     Case 2:21-cv-00674-GMN-NJK Document 7 Filed 06/21/21 Page 1 of 3



1    Steven A. Alpert, NV Bar #8353
2    PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
3    Las Vegas, Nevada 89118
4    Phone: (702) 794-2008
     alpert@pricelawgroup.com
5    Attorneys for Plaintiff,
6    Susana Fuentes
7
8                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
9
10
     SUSANA FUENTES,                           Case No.: 2:21-cv-00674-GMN-NJK
11
12                      Plaintiff,             NOTICE OF VOLUNTARY
                                               DISMISSAL WITH PREJUDICE
13   v.
14
     EQUIFAX INFORMATION
15   SERVICES, LLC,
16
                        Defendant.
17
18
19
20
21
           PLEASE TAKE NOTICE that Plaintiff Susana Fuentes, by and through her
22
     undersigned counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
23
24   dismisses this action against Defendant Equifax Information Services, LLC, with
25
     prejudice.
26
     ///
27
28   ///
                                              1
     Case 2:21-cv-00674-GMN-NJK Document 7 Filed 06/21/21 Page 2 of 3



1                                         RESPECTFULLY SUBMITTED,
2
     DATED: June 21, 2021                 By: /s/ Steven A. Alpert
3                                         Steven A. Alpert, NV Bar #8353
4                                         PRICE LAW GROUP, APC
                                          5940 S. Rainbow Blvd., Suite 3014
5                                         Las Vegas, Nevada 89118
6                                         Phone: (702) 794-2008
                                          alpert@pricelawgroup.com
7                                         Attorneys for Plaintiff,
8                                         Susana Fuentes
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2-
     Case 2:21-cv-00674-GMN-NJK Document 7 Filed 06/21/21 Page 3 of 3



1                              CERTIFICATE OF SERVICE
2
           I hereby certify that on June 21, 2021, I electronically filed the foregoing with
3
4    the Clerk of the Court using the ECF system, which will send notice of such filing to

5    all attorneys of record in this matter.
6
7
           PRICE LAW GROUP, APC
8          /s/ Lia Ruggeri
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
